Name: Commission Regulation (EEC) No 1331/82 of 28 May 1982 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5. 82 Official Journal of the European Communities No L 150/75 COMMISSION REGULATION (EEC) No 1331/82 of 28 May 1982 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 11 (3) thereof, Whereas the amount of aid for 100 kilograms of skimmed milk processed into casein or caseinates was fixed at 5-35 ECU by Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (J), as last amended by Regulation (EEC) No 2861 /81 (4) ; whereas the amount of aid must be adjusted to take account of the move ­ ment of prices for caseins in international trade ; In Article 2 ( 1 ) of Regulation (EEC) No 756/70 , the amount '5-35 ECU' is replaced by '6-25 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . O OJ No L 140, 20. 5 . 1982, p . 1 . (3) OJ No L 91 , 25. 4. 1970, p . 28 . (&lt;) OJ No L 281 , 3 . 10 . 1981 , p . 11 .